Citation Nr: 0404832	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for hepatitis B and C.

2.  Entitlement to service connection for psychiatric 
disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from February 1968 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  

The veteran and his spouse testified at a July 2003 hearing 
before the undersigned. A transcript of that hearing is of 
record. In a signed statement dated in July 2003, the veteran 
withdrew his appeal with respect to the issue of service 
connection for bilateral hearing loss. 


REMAND

At the July 2003 hearing, the veteran testified to the effect 
that he was exposed to risk factors for hepatitis B and C in 
service such as using group razors and toothbrushes, and 
undergoing circumcision while stationed in Germany. He 
indicated it was performed by the Air Force at either Rhine 
Main Hospital or another hospital close to Wiesbaden, 
Germany. He also testified that in 1997 he was tested at a 
private facility and diagnosed with hepatitis B and C, and 
that he has received treatment for hepatitis C since that 
time. He indicated that in 1975 he was seen at a private 
facility for dizziness, and diagnosed with hypertension for 
which he received pills beginning in 1975 or 1976. In 
addition, he testified that he was treated for anxiety during 
basic training at Fort Bragg and about three or four times 
while stationed in Wiesbaden, Germany.  He also indicated 
that he had been receiving private psychiatric treatment 
since 1997.

The Board notes that the veteran was afforded VA examinations 
in December 2002, but was not tested for hepatitis B. 
Moreover, the physician who performed the heart and liver 
examinations did not review the veteran's claims folder.

Additionally, the veteran's circumcision surgery is not 
reflected in the record. Further, although the veteran 
testified to treatment at a private facility from 1975 or 
1976 for hypertension, and 1997 for hepatitis, records of 
such treatment have not been obtained. Additionally, although 
the veteran submitted statements from his private treating 
psychiatrist and physician, relating his current disabilities 
to service, the underlying treatment records were not 
provided. 

In light of these circumstances, the Board has concluded that 
further development of the record is in order.  Accordingly, 
the case is REMANDED to the RO (via the Appeals Management 
Center in Washington, D.C.) for the following actions:

1.  After obtaining any additional 
information required of the veteran, the 
RO should undertake appropriate 
development to obtain any available 
service medical records for the veteran 
that are not already of record.

2.  The RO should request the veteran to 
provide a copy of any pertinent evidence 
in his possession.  In addition, he 
should be requested to provide the names, 
addresses and approximate dates of 
treatment or evaluation for all health 
care providers who may possess additional 
records supportive of any of his claims, 
to include the outstanding records 
discussed above.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records.

3.  The veteran and his representative 
should be informed if the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran and be 
requested to provide the outstanding 
evidence.

4.  When all indicated record development 
has been completed, the veteran should be 
scheduled for a VA examinations by a 
physicians with appropriate expertise to 
determine the etiology of the veteran's 
claimed disabilities. The claims folder 
must be made available to and reviewed by 
the examiner, and the examiner should 
note such review in the examination 
report. The presence of hepatitis B 
should be confirmed or ruled out.  Based 
upon the examination results and the 
claims folder review, an opinion should 
be expressed with respect to each of the 
currently present disabilities at issue 
as to whether it is likely, at least as 
likely as not, or less likely than not 
that the disability is etiologically 
related to the veteran's period of active 
duty. The rationale for all opinions 
expressed must be provided.

5.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Then, the RO should readjudicate the 
claims based upon a de novo review of all 
pertinent evidence and consideration of 
all applicable criteria.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




